Citation Nr: 1146399	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel





INTRODUCTION

The Veteran had active service from February 1966 to November 1967, to include service in the Republic of Vietnam from November 3, 1966, to November 4, 1967.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2009 decision, by the Department of Veterans Affairs (VA) in St. Petersburg, Florida, Regional Office (RO).  

As an initial matter, the Board notes that the Veteran filed his initial claim of service connection for bilateral hearing loss and tinnitus on December 1, 2001, which was denied by the RO in June 2002 and August 2003 determinations.  In December 2007, the Board also denied the claims.  In September 2008, he sought to reopen claims of service connection for these conditions, and in an April 2009 decision the RO reopened the claims and denying them on the merits.  The Veteran then perfected an appeal.  Notably, in September 2008, i.e., after the December 2007 Board decision, relevant service department records were associated with the claims folder, requiring the present review proceed on a de novo basis and rendering the original December 2002 claim open and pending.  See 38 C.F.R. § 3.156(c) (2011); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Thus, the present matter on appeal arises from the original December 1, 2001, claim.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset in service.

2.  Tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary. 

The Veteran seeks service connection for bilateral hearing loss and tinnitus, maintaining that after military noise exposure he experienced the onset of decreased hearing ability and tinnitus and that the conditions have persisted since separation.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The evidence of record confirms that the Veteran has hearing loss for VA purposes.  See Private Audiological Evaluation, May 7, 2003; VA Audiological Examination Report, Apr. 7, 2007.  Further, given a lay person is competent to identify the medical condition, the Veteran has provided a competent and credible diagnosis of tinnitus.  See Davidson, 581 F.3d at 1316; Board Hearing Transcript, Jul. 30, 2007, pp. 23-24; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Additionally, service records confirm the Veteran's assignment to Company C, 35th Engineer Battalion (Combat), in the Republic of Vietnam, from November 24, 1966, to November 4, 1967.  Hence, although the Veteran had a non-combat military occupational specialty, he was attached to a unit that likely engaged in combat operations and was likely exposed to combat related acoustic trauma.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  Furthermore, the Veteran's account of his military noise exposure has remained generally consistent and there is no evidence counter to his account of in-service experiences.  Accordingly, the Board finds the Veteran's account of in-service acoustic trauma credible and sufficiently corroborated.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  

Therefore the determinative issue, and focus of the analysis to follow, is whether there is sufficient evidence of a relationship between the Veteran's respectively diagnosed bilateral hearing loss and tinnitus and his military service.  

In a May 2003 statement, private physician N. Goldhaber, M.D., indicated that he regularly treated the Veteran for hearing loss and reported his diagnosis of bilateral sensorineural hearing loss.  Dr. Goldhaber also noted the Veteran's account of lengthy history of continuous hearing impairment symptomatology.  Citing the Veteran's account of symptomatology, relevant medical evidence and current examination findings, Dr. Goldhaber stated the Veteran's diagnosed hearing loss was possibly related to military service.  

The Veteran was provided an April 2007 VA audiological examination.  During the examination, the Veteran detailed his account of tinnitus and hearing impairment symptomatology, to include in-service onset and continuity since separation, and of post-service noise exposure.  Based on current examination findings, the examiner diagnosed bilateral sensorineural hearing loss; however, based on service treatment records, opined that the condition was not likely related to military service.  The examiner provided no etiological opinion with respect to tinnitus.  

Also of record is the May 2008 statement of private physician, J. Murray, M.D.  Dr. Murray details in- and post-service audiological examination findings and the Veteran's account of tinnitus and hearing impairment symptomatology, to continuity of since separation.  Ultimately, based on the aforementioned evidence and his expertise, the examiner opined that the Veteran's bilateral hearing loss was likely due to in-service acoustic trauma.  

As an initial matter, the Board finds the Veteran's account of in- and post-service hearing impairment and tinnitus symptomatology, to include onset and continuity since separation.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Additionally, the Veteran's has submitted multiple lay statements corroborating his account of post-service audiological impairment.  Moreover, his account post-service noise exposure has been very candid.  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

	Bilateral Hearing Loss

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical opinion of record weighs in favor of the claim.  Particularly, the May 2008 opinion of private physician J. Murray, M.D., provides highly probative evidence in support of the Veteran's claim.  In this statement Dr. Murray diagnosed the Veteran with bilateral sensorineural hearing loss and related this diagnosis to combat related acoustic trauma.  The Board finds this opinion to reflect Dr. Murray's clear medical reasoning and analysis, supported by consideration of (I) the Veteran's competent and credible account of hearing impairment symptomatology and acoustic trauma, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds the May 2008 opinion of Dr. Murray to provide highly probative evidence in favor of the service connection claim for bilateral hearing loss. 

Additionally, the May 2003 statement of private physician N. Goldhaber, M.D., provides probative evidence tending to support the claim.  Dr. Goldhaber provides a clear diagnosis and, at least, an arguable suggestion that the condition is related to the Veteran's military service.  Importantly, this medical statement reflects consideration of the relevant medical evidence, current examination findings and the Veteran's competent and credible account of symptomatology.  See Nieves-Rodriguez.  What is more, although the courts have rejected the treating physician rule, the probative value of Dr. Goldhaber's opinion is enhanced when considered with the physician's knowledge and experience treating the claimed condition.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  As such, the Board finds the May 2003 statement of Dr. Goldhaber to provide probative tending to support the Veteran's claim.

Conversely, the Board finds the April 2007 VA examination opinion, weighing against the claim, is of minimal probative value.  The examiner provided an opinion that relies largely, if not entirely, on medical evidence, or the lack thereof, and does not reflect adequate consideration of the competent and credible lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  This deficiency renders the logic and reasoning provided to support the opinion incomplete, and significantly limits the probative value of the opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Therefore, resolving all reasonable doubt in the Veteran's favor, the evidence shows that bilateral hearing loss is related to the Veteran's period of military service, satisfying the criteria to establish service connection for this condition.  As such, the Board grants the service connection claim for bilateral hearing loss.  



      Tinnitus

Having carefully considered the claim, the Board finds that the evidence shows that the Veteran sustained acoustic trauma during service.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.  Moreover, as noted above, pursuant to 38 C.F.R. § 3.303(b), the second and third elements of service connection may be established by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307.  The Board finds that the lay evidence of record, to include the Veteran's multiple statements and those submitted on his behalf, is credible and is supported by the later diagnosis.  Id.

The Board finds competent and credible the Veteran's history of tinnitus since service because (I) when seeking post-service audiological treatment he reported having tinnitus in service and since separation; (II) he has provided a candid account of post- service noise exposure; and (III) his account is generally consistent with the post-service medical evidence of record.  See Davidson, 581 F.3d at 1316.  Further, the competent evidence of record confirms his diagnosis with tinnitus.  Thus, the Board finds that service connection is warranted for tinnitus.  Id.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


